Stolz, Judge.
In the defendant’s trial for driving under the influence of alcohol, where the judge had sustained the defendant’s motion in limine to suppress evidence pertaining to the results of an intoximeter test administered illegally under Code Ann. § 68A-902.1 (a) (3), (4) (Ga. L. 1974, pp. 633, 672) and Nelson v. State, 135 Ga. App. 212 (217 SE2d 450) (1975), a gratuitous remark by a state witness, unresponsive to the state solicitor’s question and revealing the result of the intoximeter test, was not an error serious enough to demand a new trial where the jury was given corrective instructions, there was other evidence of the defendant’s intoxication (including his own testimony that he had consumed up to a fifth of wine), and where the defendant failed, upon being given the opportunity, to produce any of the three jurors he alleged had informed him that their verdict had been influenced by the remark.
Accordingly, the denial of the motions for mistrial and new trial were proper.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.